Title: From Thomas Jefferson to Mary Willing Byrd, 24 October 1779
From: Jefferson, Thomas
To: Byrd, Mary Willing



Madam
Williamsburg Oct. 24. 1779

  Your letter of the last week found me much engaged or it should then have been answered. You were not truly informed as to the purpose for which Colo. Matthews came out of New York. The purpose expressed was that himself should be permitted to remain in Virginia on parole if Lieutt. Colo. Hamilton were permitted to go to New York on parole; and from this it was seen that he was pointed out as a proper exchange for Hamilton, their rank being the same. It was determined that Colo. Hamilton should not go to  New York, and Colo. Matthews was so sensible of the propriety of this that he rather advised it and returned perfectly satisfied. It is beleived that the capture and detention of Hamilton has solely prevented the laying our frontiers in blood this summer which might have been expected from the very extensive combination of Indians he had engaged in his service. I think he will not be exchanged on any terms during the war.
The two surveys which you were pleased to inclose me plats of, I filed in the Registers office. Grants will be made out as soon as the Register can be furnished with authentic evidence to whom the right has passed. If you will be so good as to inclose me a copy of Colo. Byrd’s will, from which I suppose Mr. Harvie will see to whom they are devised or any other paper pointing out the title, I will have the grants issued accordingly. The two entries which were inclosed at the same time require a more troublesome process. The original governors warrants must be obtained on which these entries were founded, and on being delivered to the Register he will give other warrants in exchange for them, on which the surveyor will survey the lands entered for, and a grant issue. An opportunity occurring yesterday to Col. Preston the surveyor of Montgomery, I wrote to desire he would inclose to me by a safe hand the original warrants which I take for granted were lodged with him. As soon as I receive them, I will exchange them with the Register for others and do myself the pleasure of inclosing these to you. The copy of these entries is returned to you herin as it can be no further useful till the new warrants are obtained, and I was afraid it might get mislaid among my papers.
Mrs. Jefferson presents her respects to yourself and the young ladies. I am Madam with much respect Your most obedt. humble servt.,

Th: Jefferson

